DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/18/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 01/18/2021 have been fully considered.
With respect to the specification/abstract objection(s), applicant’s amendment(s) to the specification/abstract has/have overcome the objection(s). 
With respect to the drawing objection(s), applicant’s amendment(s) to the drawings and specification has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), applicant's amendment(s) to the claim(s) and specification and accompanying arguments has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s argument is moot because the argument does not apply to the combination of references being used in the current rejection.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
In claim 1, “the local part” should be changed to --the at least one local part--.
In claim 1, insert --and-- before the last ‘wherein’ limitation in the claim.
In claim 1, “the adjustment end face of the movable portion” should be changed to --the adjustment end face of the substrate of the movable portion--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming (US 20130328229 – of record) in view of Naruta (JP 2011025450A with English machine translation - attached).
In the specification and figures, Helming suggests a processing method substantially as instantly claimed by the applicant. 
Regarding claim 1, Helming discloses a processing method for molding a foamed polymer (Abstract, P0001, P0006, P0025, P0036-0040, F11-16 and claim 1), which comprises molding a mixture (301) of a polymer material (“plastic”: P0028-0029) and a foaming agent (“blowing agent”: P0029 & [an expansion stroke of 140 yields a volume alteration/expansion of 220 and a change in shape of 220 which are expected to yield a change in the surface force exerted on 301 based  on laws of physics and on the fact that the force and/or the area are changed when 220 changes shape/size: P0031 and F14-15; in addition, as evidenced by Naritomi (US 5547621 – of record; C2, L50-58), volume alterations in the mold chamber are expected to intrinsically produce changes on a surface force (e.g. pressure) exerted on the mixture; in fact, since the claimed change in the surface force on the accommodated mixture is an intrinsic result of a volume alteration generated by moving a substrate/wall in the instant specification (e.g. [0007-0009] and Figs. 4-5 of instant PG-PUB), Helming is considered to implicitly/intrinsically teach this limitation (See F14-15 of Helming and MPEP 2112.02 I)], the shape of 
wherein a mould (100) comprises:
a first mould body (110), having a first mould surface (lower surface of 110: see F11-12);
a second mould body (120), connectable to the first mould body in an overlapping manner, and having a second mould surface (upper surface of 120) facing to the first mould surface, wherein the mould chamber (200) is located between the first mould surface and the second mould surface (P0027, P0036 & F11-12); 
the movable portion (movable central portion of mold 100), having a substrate (140), slidably arranged in the first mould body (140 slidably arranged in 110: P0036-0037), and the substrate of the moveable portion reciprocally moveable directly between an injection molding position (“extended position” for and during injection shown in F12-13) and a molding position (“end position” for molding final product 300 shown in F16), and an adjustment end face (141) located on one side of the substrate (141 located on the lower side of 140), and serving as a part for constituting a chamber wall of the mould chamber (141 delimits a wall of 200: claim 10 and F11), wherein, when the substrate is located at the molding position, the shape of the space of the mould chamber is the molding shape (200 has the molding shape when 140 is at the end position shown in F16: ), and when the substrate is located at the injection molding position, the shape of the space of the mould chamber is the injection molding shape (200 has the injection molding shape when 140 is at the extended position shown in F12-13: P0015, P0037, P0041, claim 10, and F11-16);
wherein, when the substrate (140) of the movable portion is located in the injection molding position (extended position), the mould chamber (200) has a size that is defined by the first mould surface (annotated as MS110) of the first mould body, the second mould surface (annotated as MS120) of the second mould body, the adjustment end face (annotated 141) of the substrate of the movable portion, and an exterior peripheral surface (annotated 140PS) of the substrate of the movable portion being located 

    PNG
    media_image1.png
    565
    677
    media_image1.png
    Greyscale

wherein, when the substrate (140) of the movable portion is located in the molding position (end position), the mould chamber (200) has a size that is defined by the first mould surface (annotated as MS110) of the first mould body, the second mould surface (annotated as MS120) of the second mould body, and the adjustment end face (annotated 141) of the substrate of the movable portion (P0015, P0029-0030, P0040 and annotated F16 below illustrating 140 in the end position and 200 in the molding position); and

    PNG
    media_image2.png
    555
    713
    media_image2.png
    Greyscale

wherein the exterior peripheral surface of the substrate of the movable portion (annotated 140PS) and the adjustment end face of the substrate of the movable portion (annotated 141) are located in a center portion of the first mould surface (140PS and 141 of 140 of the central movable portion are located substantially in a center portion of the first mould surface annotated as MS110: see annotated F12 below).

    PNG
    media_image3.png
    704
    759
    media_image3.png
    Greyscale

Since it is not clearly envisaged from Helming’s drawings and Helming is silent about the positions of the exterior peripheral surface of the substrate of the movable portion and the adjustment end face of the substrate of the movable portion with respect to all outer edges of the first mould surface, Helming does not necessarily teach that the exterior peripheral surface of the substrate of the movable portion and the adjustment end face of the substrate of the movable portion are spaced apart from all the outer edges of the first mould surface. 
In the same field of endeavor, methods for molding foamed articles, Naruta teaches to arrange an exterior peripheral surface (annotated 2ps) of a movable portion (2) and an adjustment end face (2a) of the movable portion (2) such that they are located in a center portion of a first mould surface (3a) and are spaced apart from all outer edges (annotated 3oe) of the first mould surface (3a) for the benefit(s) of producing a foamed product (16) having an inner foamed/low-density portion (16a) surrounded by an outer un-foamed/high-density frame-shaped portion (13) and/or producing foamed products having a reduced thickness, reduced weight, and improved strength (all pages and figures, especially highlighted portions and annotated figures provided below). Examiner further notes that Naruta also suggests a processing method substantially as instantly claimed by the applicant; thus, Naruta can be applied as the primary reference.

    PNG
    media_image4.png
    362
    496
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    316
    436
    media_image5.png
    Greyscale

Since Helming teaches/envisions that positioning/arrangement of the movable portion(s) with respect to the first mould surface is modifiable to control/increase foaming of the mixture in a selected locally limited section of the mould chamber with respect to the first mould surface for the benefit(s) of allowing greater flexibility in the design of products and/or producing products having foamed/low-density sections molded in the selected locally limited section as well as un-foamed/high-density sections (Abstract, P0007-0010, P0024, P0033-0032, P0040, and F1-18), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Helming in view of Naruta by positioning/arranging the exterior peripheral surface of the substrate of the movable portion and the adjustment end face of the substrate of the movable portion such that they are arranged in a center portion of the first mould surface and spaced apart from all outer edges of the first mould surface for the benefit(s) of producing a foamed product having an inner foamed/low-density portion surrounded by an outer un-foamed/high-density frame-shaped portion and/or producing foamed products having a reduced thickness, reduced weight, and improved strength, as suggested by Naruta. Additionally, since a person having ordinary skill in the art would readily have readily recognized/inferred from the teachings/suggestions of Helming and/or Naruta as well as from the knowledge available in all the prior art of record that the positioning/arrangement of the exterior peripheral surface of the substrate of the movable portion and the adjustment end face of the substrate of the movable portion with respect to all edges of the first mould surface(s) dictates the location of the foamed/low-density section of the product with respect to all edges of the first mould surface(s) as well as the location un-foamed/high-density MPEP 2143 I A).
Regarding claim 4, Helming further discloses wherein, the at least one local part of the mould chamber has at least two local parts having shapes changed (P0025, P0037, P0043, and F11-16). Naruta further suggests/obviates this claim (see Figs 2 and 4).
Regarding claim 6, Helming further teaches wherein the foaming agent is a physical foaming agent (P0044). Naruta further suggests/obviates this claim (a gas as a foaming agent: pp. 1 and 4).
Regarding claim 9, Helming further implicitly teaches when the substrate moves from the molding position to the injection molding position, the adjustment end face moves from the first mould surface to a direction facing to the second mould surface (when 140 moves from the end/molding position shown in F16 and F11 to the extended/injection position shown in F12, 141 moves/slides from MS110 to a direction 1010 facing/towards MS120 and into 200 so as to face MS120, P0015, P0027, F11-12 and annotated figures above; in addition, the skill artesian would have understood/envisioned that this step is needed/desirable to allow the start of a subsequent molding cycle).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming (US 20130328229 – of record) in view of Naruta (JP 2011025450A) as applied to claim 6 above, and further in view of Ozaka (US 2005/0285294 – of record).
Regarding claim 7, the combination does not teach that the foaming agent is a supercritical fluid.
 In the same field of endeavor, methods for molding foamed resin articles having high foamed portions and low foamed portions and/or using a movable portion of a mold to locally expand the mold cavity (abstract), Ozaka teaches to use a supercritical fluid such as supercritical liquid nitrogen as a suitable foaming agent because it can function as both a gas and a liquid, is readily mixed and diffused in a resin, and promotes/accelerates foaming in the part where the cavity is expanded (P0034-0036, P0038, P0061 and claim 6-7). 
Since Helming teaches to use any know suitable foaming agent and mentions nitrogen (P0044) while Naruta teaches that the use of supercritical fluid as a foaming is known in the art (pg. 1), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combination in view of Ozaka by using a supercritical fluid such as supercritical liquid nitrogen as the foaming agent for the benefit(s) of enhancing mixing/diffusing of the foaming agent in the polymer material and/or promoting/accelerating foaming at the local part where the mould chamber is expanded. In addition, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MEPE 2144.07 and [0027] of instant PG-PUB), the proposed modification is deemed obvious. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure see Notice of References Cited PTOL 892.
Fukube (JP 2006095867A with English machine translation - attached) teaches that the positioning/arrangement of the exterior peripheral surface of a movable portion and the adjustment end face of the movable portion with respect to all edges of a first mould surface(s) dictates the location of the foamed/low-density section of the product with respect to all edges of the first mould surface(s) as well as the location low-foamed/high-density sections of the product with respect to all the edges of the first mould surface(s)  (F4-7 and accompanying text relating position of movable portions to position of foamed section with respect to the molding surface/cavity).  

Nomura (US 2002/0094428 – of record: teaches use of two local parts in a mould chamber for the benefit(s) of producing a molded article having two high foamed section(s) and un-foamed/low-foamed section(s) (P0059, P0076-0080, P0098, P0101, P0119-0120, P0143-0147, F4 and F6).
Naritomi (US 5547621 – of record: F8-12 and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743